Exhibit SECOND AMENDMENT TO EMPLOYMENT AGREEMENT This Amendment to Employment Agreement (this “Amendment”) is made and entered into this day of June, 2009 by and between Jason Ash (the “Employee”) and PacificHealth Laboratories, Inc., a Delaware corporation (the “Company”). W I T N E S S E T H WHEREAS, the Employee and the Company are parties to that certain Employment Agreement dated as of January 3, 2008, as amended on August 5, 2008 effective August 1, 2008 (together, the ‘Employment Agreement”); and WHEREAS, the Employee and the Company desire to amend the Employment Agreement to extend the initial term of the Employment Agreement and to make certain other changes to the terms and conditions of the Employment Agreement. NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the undersigned agree as follows: 1.Capitalized terms used but not defined herein shall have the meanings set forth in the Employment Agreement. 2.The first sentence of Section 2 of the Employment Agreement is hereby restated to provide as follows: The term of this Agreement, and the term of employment of Employee hereunder, shall commence on the Effective Date, and shall end December 31, 2012 (the “Scheduled Termination Date”), provided: 3.Section 3(a) of the Employment Agreement is amended to delete the requirement for annual increases at least equal to the change in the consumer price index, so that it shall provide in its entirety as follows: a.During the term of this Agreement, beginning as of the Effective Date, Employee shall receive a base salary paid in equal, semi-monthly installments commencing with the first pay period immediately following the Effective Date, in the amount of $295,000 per annum. Annual base salary shall be adjusted with a market increase consistent with the position, Company performance, and responsibilities of Employee. 4.In addition to the Options specified in subparagraph i) of paragraph 3c of the
